—Judgment, Supreme Court, New York County (Milton Tingling, J.), entered May 2, 2001, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to, inter alia, annul the determination of respondent State Division of Human Rights, dated December 27, 2000, finding that there was no probable cause to believe that respondent St. Luke’s-Roosevelt Hospital Center had engaged in an unlawful discriminatory practice relating to employment, unanimously affirmed, without costs.
Supreme Court properly found that the challenged determination of no probable cause was rationally based in the administrative record and thus not subject to judicial disturbance (see, Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112). There was evidence before respondent agency to support the conclusion that respondent hospital’s selection of a white male candidate for the position of Technical Coordinator, rather than petitioner, who is a black female, was premised on the successful candidate’s more extensive administrative and managerial experience, and not on an impermissible discriminatory motive. Petitioner’s contention that there was sufficient proof before the agency that she had been a victim of gender discrimination to warrant a hearing on the matter is without merit. “There is no requirement that a hearing be held simply because there is some issue of fact created by conflicting evidence before the [agency]. * * * Rather, 6 [t] here must be a factual basis in the evidence sufficient to warrant a cautious [person] to believe that discrimination ha[s] been practiced’” (Matter of Hone v New York State Div. of Human Rights, 223 AD2d 761, 762, quoting Matter of Doin v Continental Ins. Co., 114 AD2d 724, 725). The evidence before the agency did not meet this standard.
*250We have reviewed petitioner’s remaining claims and find them unavailing. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.